DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  The claim recites the limitation "an ID reader the ID reader adapted..." The claim appears to contain a typographical error and should only recite either "an ID reader" or "the ID reader".  Appropriate correction is required. For the purposes of examination, the claim will be interpreted as “an ID reader”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 20-25, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sampler comprising a handheld body to hold…” It is unclear whether or not the elements following “to hold” are intended to be included as positively claimed structures or if the only positively claimed element is the handheld body which has spaces for the elements. If the elements listed are meant to be claimed as elements of the invention, the applicant is 
Claim 1 also recites the limitation “a handheld body to hold… a sample removing region provided between the…” in line 10. The limitation has no claimed structure, rather, it claims a lack of structure as an empty space between two other claimed structures. The limitation should be rephrased as a clause of another element, for example, “a sample collecting device holder adapted… wherein a region exists between the storage container holder and the sample collecting device holder to…”
Claim 1 also recites the limitation “a reader unit and comprising…” in line 16. It is unclear whether an intended element is missing or if “and” needs to be removed.
Claim 1 also states the device comparing measured time to a predetermined time and providing feedback of a certain type (audio, visual, haptic) in lines 26-28. These abilities are not tied to any positively claimed element and no prior element appears able to perform said functions, so the device lacks any structure capable of comparing data or providing feedback.
Claim 2 recites the limitation “a sampler comprising a handheld body to hold…” It is unclear whether or not the elements following “to hold” are intended to be included as positively claimed structures or if the only positively claimed element is the handheld body which has spaces for the elements. If the elements listed are meant to be claimed as elements of the invention, the applicant is suggested to amend the claim to read “a sampler comprising a handheld body comprising:” or something similar.
Claim 2 also recites the limitation “a handheld body to hold… a sample removing region provided between the…” in line 8. The limitation has no claimed structure, rather, it claims a lack of structure as an empty space between two other claimed structures. The limitation should be rephrased as a clause of another element, for example, “a sample collecting device holder adapted… wherein a region exists between the storage container holder and the sample collecting device holder to…”

In claim 2, lines 22-23, the formatting is unclear (“c) a) caputuring said animal ID… d) b) taking the sample…”).
Claim 2 also states the device comparing measured time to a predetermined time and providing feedback of a certain type (audio, visual, haptic) in lines 24-26. These abilities are not tied to any positively claimed element and no prior element appears able to perform said functions, so the device lacks any structure capable of comparing data or providing feedback.
Claim 4 recites the limitation “wherein the reader unit, when in the form engageable to the handheld body”. The reader unit is already in the form engageable to the handheld body, as stated in claim 2. The claim also states that the reader unit comprises “said storage container holder”, however, said storage container holder is already claimed to be in the handheld body in claim 2.
Claim 5 recites the limitation “wherein the reader unit, when in the form engageable to the handheld body”. The reader unit is already in the form engageable to the handheld body, as stated in claim 2. The claim also states that the reader unit comprises “said storage container holder and said collecting device holder”, however, said elements are already claimed to be in the handheld body in claim 2.
Claim 7 recites the limitation “wherein the reader unit, when in the form engageable to the handheld body”. The reader unit is already in the form engageable to the handheld body, as stated in claim 2. The claim also states that the basic unit comprises “said storage container holder and said collecting device holder”, however, said elements are already claimed to be in the handheld body in claim 2. It is also unclear what is meant by “a like storage container holder” and “a like collecting device holder” and whether these optional configurations will lead to a redundant excess of holders.
Further regarding claim 7, Applicant states that the reader unit of the device is removable and replaceable with a basic unit. In the specification, Applicant states that the basic unit lacks smart 
Regarding claim 10, it is unclear whether the claim is reciting an intended use or if the claim further limits a positively claimed structure. 
Claim 12 recites the limitations "the sample reader" and "the tag reader" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “wherein the time duration… said predetermined time limit”. It is unclear why the clause exists separately from the method steps. Applicant is suggested to amend the claim so that the time comparison steps are included in the list of method steps.
Claim 22 recites the limitation “wherein the time duration… said predetermined time limit”. It is unclear why the clause exists separately from the method steps. Applicant is suggested to amend the claim so that the time comparison steps are included in the list of method steps.
Claim 39 recites the limitation “a sampling system comprising a handheld body to hold…” It is unclear whether or not the elements following “to hold” are intended to be included as positively claimed structures or if the only positively claimed element is the handheld body which has spaces for the elements. If the elements listed are meant to be claimed as elements of the invention, the applicant is suggested to amend the claim to read “a sampling system comprising a handheld body comprising…” or something similar.
Claim 39 also recites the limitation “a handheld body to hold… a sample removing region provided between the…” in line 8. The limitation has no claimed structure, rather, it claims a lack of structure as an empty space between two other claimed structures. The limitation should be rephrased 
Claim 39 also states the system comparing measured time to a predetermined time and providing feedback of a certain type (audio, visual, haptic) in lines 22-25. These abilities are not tied to any positively claimed element and no prior element appears able to perform said functions, so the device lacks any structure capable of comparing data or providing feedback. The clause “and to compare… to a user of the sampling system…” in the same lines is also a clause not clearly tied to another part of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 20-22, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dittman et al. (US 6659338), as cited by applicant in the IDS dated 10/01/18 in view of Eisenberg et al. (US 20100088116 A1).
Regarding claim 1, Dittman teaches a system for taking and removing a sample from an animal, the system comprising a sampler comprising a handheld body to hold (figure 1, handle 11), a storage container holder (figure 1, magazine 3) adapted in use to accommodate a storage container capable of receiving and storing a biological sample (column 10, lines 53-55), a sample collecting device holder (figure 1, magazine 10 in handle 11, column 10 lines 46-50) adapted in use to accommodate a sample collecting device (firing needle in column 10, lines 50-56), a sample removing region provided between 
Dittman also teaches a reader unit attached to the device (figure 1, see also column 6 line 66 to column 7 line 1)  comprising a sample identification reader (figure 1, barcode reader 4) adapted to capture identification information associated with the collecting device and/or storage container (column 11, lines 9-18) and an animal ID reader (figure 1, display 1) adapted to capture (figure 1, keyboard 2) identification information associated with the item from which the sample is to be taken (column 11, lines 18-24, “after device is loaded… electronic unit… asks for entry of a number clearly identifying the subject… entered by means of keyboard [and] indicated on the display”). Dittman does not teach the reader unit being configured to measure and/or record the time between capturing the animal ID and taking the sample and taking the sample and/or taking the sample and capturing said animal ID to compare the measured and/or recorded time against a predetermined time, wherein if said measured and/or recorded time exceeds the predetermined time the sampler or reader unit provides at least one of audio, visual and haptic feedback.
In a related endeavor of ensuring sampling integrity, Eisenberg teaches a system of tracking extracted samples using RFID (paragraph 5) for the purpose of ensuring that samples are not lost or associated with the wrong subject (paragraph 26). Subjects are identified before sampling (paragraph 88) via RFID tag that can take forms such as an identification bracelet (paragraph 86). Samples are removed from a subject and placed into containers with RFID tags, and said containers are then 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittman to incorporate the teachings of Eisenberg to provide a system for taking and removing a sample from an animal wherein the reader unit is configured to measure the time between capturing said animal ID and taking the sample and/or taking the sample and capturing said animal ID in order to compare the time to a predetermined time, wherein if said measured time exceeds the predetermined time the sampler or reader unit provides feedback. Doing so would ensure that the sample being collected matches the correct record and is not associated with the wrong record, as taught by Eisenberg. 
Regarding claim 2, Dittman teaches a sampler comprising a handheld body to hold (figure 1, handle 11), a storage container holder (figure 1, magazine 3) adapted in use to accommodate a storage container capable of receiving and storing a biological sample (column 10, lines 53-55), a sample collecting device holder (figure 1, magazine 10 in handle 11, column 10 lines 46-50) adapted in use to accommodate a sample collecting device (firing needle in column 10, lines 50-56), a sample removing region provided between the storage container holder and the sample collecting device holder to accommodate an item from which the sample is to be taken (figure 1, intermediate space 8), an 
Dittman also teaches a reader unit attached to the device (figure 1, see also column 6 line 66 to column 7 line 1)  comprising a sample identification reader (figure 1, barcode reader 4) adapted to capture identification information associated with the collecting device and/or storage container (column 11, lines 9-18) and an animal ID reader (figure 1, display 1) adapted to capture (figure 1, keyboard 2) identification information associated with the item from which the sample is to be taken (column 11, lines 18-24, “after device is loaded… electronic unit… asks for entry of a number clearly identifying the subject… entered by means of keyboard [and] indicated on the display”). Dittman does not teach the reader unit being configured to measure and/or record the time between capturing the animal ID and taking the sample and taking the sample and/or taking the sample and capturing said animal ID to compare the measured and/or recorded time against a predetermined time, wherein if said measured and/or recorded time exceeds the predetermined time the sampler or reader unit provides at least one of audio, visual and haptic feedback.
In a related endeavor of ensuring sampling integrity, Eisenberg teaches a system of tracking extracted samples using RFID (paragraph 5) for the purpose of ensuring that samples are not lost or associated with the wrong subject (paragraph 26). Subjects are identified before sampling (paragraph 88) via RFID tag that can take forms such as an identification bracelet (paragraph 86). Samples are removed from a subject and placed into containers with RFID tags, and said containers are then associated with the subject’s individual records (paragraph 15). Timestamps are recorded from the RFID tag during every step of the process (paragraph 51), including when the sample was collected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittman to incorporate the teachings of Eisenberg to provide a system for taking and removing a sample from an animal wherein the reader unit is configured to measure the time between capturing said animal ID and taking the sample and/or taking the sample and capturing said animal ID in order to compare the time to a predetermined time, wherein if said measured time exceeds the predetermined time the sampler or reader unit provides feedback. Doing so would ensure that the sample being collected matches the correct record and is not associated with the wrong record, as taught by Eisenberg.
Regarding claim 3, Dittman in view of Eisenberg teaches the system of claim 2. Dittman also teaches the sampling device connecting to a network, wirelessly or otherwise, to transmit all data (column 18, lines 49-56).
Regarding claim 4, Dittman in view of Eisenberg teaches the system of claim 2. Dittman also shows that the reader unit (figure 1, elements 1, 2, and 4) comprises the magazine which holds the storage containers (figure 1, element 3, connected by intermediate space 8).
Regarding claim 5, Dittman in view of Eisenberg teaches the system of claim 2. Dittman also shows that the reader unit (figure 1, elements 1, 2, and 4) comprises the magazine which holds the 
Regarding claim 6, Dittman in view of Eisenberg teaches the system of claim 2. Dittman also shows that the storage container holder (figure 1, magazine 3) and collecting device holder (figure 1, firing pin 7) are permanently engaged to the handheld body.
Regarding claim 7, Dittman in view of Eisenberg teaches the system of claim 2 wherein the reader unit is removable from the sampler (figure 22), but fails to teach the reader unit being replaceable with a basic unit.
Applicant’s reasoning for having a reader unit be detachable and replaceable with another unit is to provide versatility depending on the context, for instance, a “smart” reader unit providing an additional level of security for reduced risk of tampering can be replaced with a basic unit when additional features such as security are not needed. Applicant also states that having a basic reader unit is more cost effective.
Dittman teaches writing sample storage data to a smart card (paragraph 92) but also teaches an alternative system wherein the smart card is not used. Instead of the smart card for storing sample data, a secure system including data encryption and security codes via a computer interface can be used to prevent manipulation of the stored information (paragraph 93). Dittman also teaches direct data transfer via Internet connection to a central system which can conduct a plausibility test for the entire system, which includes cross-referencing serial numbers against a master list to prevent falsification in the sampling process (paragraph 94). Dittman’s system, therefore, can operate in both secure and less secure modes without the removal and replacement of the reader unit. This also negates the necessity of having to manufacture two types of reader units, which streamlines the manufacturing process.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a sampling system operate in both low-security and high-
Applicant has not provided substantial justification for separating “smart” and “basic” functions into two separate units and the established method of switching between “smart” and “basic” functions within the same device. Applicant’s method does not provide a functional advantage to what is already known in the art.
Regarding claim 8, Dittman in view of Eisenberg teaches the system of claim 2. Dittman teaches sample information to be read by sample identification reader comprising machine readable ID and electronic ID in the forms of barcodes, readable/writeable integrated circuits, transponders, transmitters, etc. (column 5, lines 45-52) which is associated with the storage containers (column 5, lines 18-20, “the data on the serial numbers of the sample vessels are automatically associated with the data on the samples by the withdrawal device”).
Regarding claim 9, Dittman in view of Eisenberg teaches the system of claim 2. Dittman teaches the animal ID to be read by the animal ID reader comprising machine readable ID and electronic ID in the forms of barcodes, readable/writeable integrated circuits, transponders, transmitters, etc. (column 
Regarding claim 10, Dittman in view of Eisenberg teaches the system of claim 2. Dittman also teaches the time of taking the sample corresponds to capturing of sample information (column 9, lines 43-45, “Simultaneously with the removal of samples, an entry of data is made possible by means of an electronic storage unit”).
Regarding claim 11, Dittman in view of Eisenberg teaches the system of claim 2. Dittman teaches EID being used in the sampling process (see claims 8 and 9 rejections). One of ordinary skill in the art will recognize that it is implicitly disclosed that each reader is configured to capture respective identification information via compatible EID communication, as using EID in the sampling process without the reader being configured to do so would serve no purpose.
Regarding claim 12, Dittman in view of Eisenberg teaches the system of claim 11. Eisenberg teaches the use of different frequencies for EID communications for different contexts, including sample containers using frequency ranges that are different from each other as well as being different from the frequency ranges used in their RFID stations (paragraph 61), which are used for storing patient records (paragraph 6).
Regarding claim 20, Dittman in view of Eisenberg teaches the system of claim 2 wherein the reader unit comprises a tag reader. Eisenberg also teaches a timestamp being taken when the subject ID is captured and when the sample is taken (paragraph 60, “SMS may write additional information to the RFID tags, such as identification information for the particular patient or case… one or more timestamps indicating a time at which the tissue was collected or processed, identification information for the surgery…”).
Regarding claim 21, Dittman teaches a method of taking a biological sample from an item and placing the sample into a storage container using a sampler, said sampler comprising a handheld body 
Dittman also teaches an ID reader (figure 1, display 1) adapted to capture (figure 1, keyboard 2) identification information associated with the item from which the sample is to be taken (column 11, lines 18-24, “after device is loaded… electronic unit… asks for entry of a number clearly identifying the subject… entered by means of keyboard [and] indicated on the display”).
Dittman’s method also teaches supplying the sampler with a storage container (figures 3-11, sample containers 22, 29, 35, 40, 44, 45, 50, 53, 57, respectively) at the storage container holder (figures 3-11, test capsules) and a sample collecting device (figures 3-11, sharp outer edge 25, sharp-edged groove 31, test capsule cover 32, barb 39, projection 43, cover 46, cutting oblique edge 49, teeth 54, scrapers 58, respectively, see also column 12 line 12 to column 13 line 22) at the sample collecting device holder (test capsules). An actuator (figure 1, firing pin 7) is driven to remove the sample from the item.

In a related endeavor of ensuring sampling integrity, Eisenberg teaches a method of tracking extracted samples using RFID (paragraph 5) for the purpose of ensuring that samples are not lost or associated with the wrong subject (paragraph 26). Subjects are identified before sampling (paragraph 88) via RFID tag that can take forms such as an identification bracelet (paragraph 86). Samples are removed from a subject and placed into containers with RFID tags, and said containers are then associated with the subject’s individual records (paragraph 15). Timestamps are recorded from the RFID tag during every step of the process (paragraph 51), including when the sample was collected (paragraph 60). A rules engine within the specimen management system allows for tracking of data; the data comprising subject data, container data, specimen data, and time periods (paragraph 73). An administrator may define rules specifying time periods regarding the association of a sample to a record, including rules to monitor whether or not containers of certain types are not associated with the patient record within a specified time period (paragraph 79). An alert is generated if the rules are broken, including alerts delivered as messages on client computed devices via visual feedback (email, page), audio feedback (voice message), or other means (paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittman to incorporate the teachings of Eisenberg to provide a method for taking and removing a sample from an animal wherein the time between capturing an item ID and taking the sample and/or taking the sample and capturing said item ID in order to compare the time to a predetermined time, wherein if said measured time exceeds the predetermined time the sampler or reader unit provides feedback. Doing so would ensure that the sample being collected matches the correct record and is not associated with the wrong record, as taught by Eisenberg.

Dittman also teaches an ID reader (figure 1, display 1) adapted to capture (figure 1, keyboard 2) identification information associated with the item from which the sample is to be taken (column 11, lines 18-24, “after device is loaded… electronic unit… asks for entry of a number clearly identifying the subject… entered by means of keyboard [and] indicated on the display”).
Dittman’s method also teaches supplying the sampler with a storage container (figures 3-11, sample containers 22, 29, 35, 40, 44, 45, 50, 53, 57, respectively) at the storage container holder (figures 3-11, test capsules) and a sample collecting device (figures 3-11, sharp outer edge 25, sharp-edged groove 31, test capsule cover 32, barb 39, projection 43, cover 46, cutting oblique edge 49, teeth 54, scrapers 58, respectively, see also column 12 line 12 to column 13 line 22) at the sample collecting device holder (test capsules). An actuator (figure 1, firing pin 7) is driven to remove the sample from the item.

In a related endeavor of ensuring sampling integrity, Eisenberg teaches a method of tracking extracted samples using RFID (paragraph 5) for the purpose of ensuring that samples are not lost or associated with the wrong subject (paragraph 26). Subjects are identified before sampling (paragraph 88) via RFID tag that can take forms such as an identification bracelet (paragraph 86). Samples are removed from a subject and placed into containers with RFID tags, and said containers are then associated with the subject’s individual records (paragraph 15). Timestamps are recorded from the RFID tag during every step of the process (paragraph 51), including when the sample was collected (paragraph 60). A rules engine within the specimen management system allows for tracking of data; the data comprising subject data, container data, specimen data, and time periods (paragraph 73). An administrator may define rules specifying time periods regarding the association of a sample to a record, including rules to monitor whether or not containers of certain types are not associated with the patient record within a specified time period (paragraph 79). An alert is generated if the rules are broken, including alerts delivered as messages on client computed devices via visual feedback (email, page), audio feedback (voice message), or other means (paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittman to incorporate the teachings of Eisenberg to provide a method for taking and removing a sample from an animal wherein the time between capturing an item ID and taking the sample and/or taking the sample and capturing said item ID in order to compare the time to a predetermined time, wherein if said measured time exceeds the predetermined time the sampler or reader unit provides feedback. Doing so would ensure that the sample being collected matches the correct record and is not associated with the wrong record, as taught by Eisenberg.

Dittman also teaches a sample identification reader (figure 1, barcode reader 4, see also column 6 line 66 to column 7 line 1) adapted to capture identification information associated with the collecting device and/or storage container (column 11, lines 9-18) and an item ID reader (figure 1, display 1) adapted to capture (figure 1, keyboard 2) identification information associated with the item from which the sample is to be taken (column 11, lines 18-24, “after device is loaded… electronic unit… asks for entry of a number clearly identifying the subject… entered by means of keyboard [and] indicated on the display”). Dittman also teaches the sample identification reader and the item ID reader forming part of one said hand held body (figure 1) and handheld portable electronic device (figure 22). Dittman does not teach the system being configured to measure and/or record the time between capturing the animal ID and taking the sample and taking the sample and/or taking the sample and capturing said animal ID to compare the measured and/or recorded time against a predetermined time, wherein if said measured 
In a related endeavor of ensuring sampling integrity, Eisenberg teaches a system of tracking extracted samples using RFID (paragraph 5) for the purpose of ensuring that samples are not lost or associated with the wrong subject (paragraph 26). Subjects are identified before sampling (paragraph 88) via RFID tag that can take forms such as an identification bracelet (paragraph 86). Samples are removed from a subject and placed into containers with RFID tags, and said containers are then associated with the subject’s individual records (paragraph 15). Timestamps are recorded from the RFID tag during every step of the process (paragraph 51), including when the sample was collected (paragraph 60). A rules engine within the specimen management system allows for tracking of data; the data comprising subject data, container data, specimen data, and time periods (paragraph 73). An administrator may define rules specifying time periods regarding the association of a sample to a record, including rules to monitor whether or not containers of certain types are not associated with the patient record within a specified time period (paragraph 79). An alert is generated if the rules are broken, including alerts delivered as messages on client computed devices via visual feedback (email, page), audio feedback (voice message), or other means (paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittman to incorporate the teachings of Eisenberg to provide a system for taking and removing a sample from an animal wherein the reader unit is configured to measure the time between capturing said animal ID and taking the sample and/or taking the sample and capturing said animal ID in order to compare the time to a predetermined time, wherein if said measured time exceeds the predetermined time the sampler or reader unit provides feedback. Doing so would ensure that the sample being collected matches the correct record and is not associated with the wrong record, as taught by Eisenberg.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Dittman in view of Eisenberg as applied to claim 2 above, and further in view of Staab et al. (US 6947866), as cited by applicant on IDS dated 10/01/2018.
Regarding claim 13, Dittman in view of Eisenberg teaches the system of claim 2. The prior art does not the reader unit comprising a camera. Staab teaches a related device for taking samples which is also contained in a handheld form (figure 1). A miniature camera is mounted to the top of the sampling device (figure 1, element 20). The camera is configured to capture information about the sample, the item to be sampled, an animal ID, location of sampling, and the sampling procedure (see column 2, lines 59-61, and column 4, lines 28-33). Like Dittman, Staab teaches the use of barcodes as identifying marks for samples (column 4, lines 43-45). Staab also teaches the use of image processing algorithms to extract barcodes from live video streams from the camera to automatically associate the barcode with the sample’s electronic record, as well as extracting location ID labels to link the sample to a specific location (column 6, line 60 – column 7, line 7). Video can also be used for quality assurance purposes and can also guarantee thorough sampling coverage of an area (column 4, lines 34-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittman in view of Eisenberg to incorporate the teachings of Staab to provide a system for taking and removing a sample from an animal wherein the reader unit comprises a camera configured capturing sample information, animal ID, and other supplemental data relating to one or more of the item to be sampled, location of sampling, and/or sampling procedure. Doing so would not only automate the identification process, as taught by Staab, but would also provide a greater degree of contextual information regarding the sampling process, as also taught by Staab.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dittman in view of Eisenberg as applied to claim 22 above, and further in view of Gephart et al. (US 20060108218 A1).

In a separate endeavor, Gephart teaches a method of sample acquisition and testing that also relates to integrity of recordkeeping for the sample collection and testing process. Gephart teaches a method of identifying a subject (paragraph 28, “information which may be scanned in includes patient identification information”) acquiring a sample from a person or animal (paragraph 2), performing an analysis on the sample (paragraph 5), and retaining patient records (paragraph 33). A test cell retrieves the sample from the patient and is placed into an instrument to perform the analysis (paragraph 29). Gephart teaches that in order to test the sample, the test cell must have its barcode scanned and inserted into the machine within a predetermined set of time (paragraph 84). If the predetermined amount of time is exceeded between scanning the cell and inserting it, an audible beep is produced by the machine accompanied by a message on an LCD display signifying to the user that the test must be restarted, and if the time period is exceeded again, the test is marked as failed (paragraph 84). The amount of time is kept short enough to “make it inconvenient for the operator to put the test cell down between scanning and inserting as a way of making sure that the test cell which is scanned is, in fact, the test cell which is actually inserted into the instrument (paragraph 84). The operator is expected to understand that the process of subject identification and insertion of sample into the instrument is to be performed as “a single, continuous operation to be completed as quickly as possible in order to minimize a potential for erroneous test results” (paragraph 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittman in view of Eisenberg to incorporate the teachings of 
Regarding claim 24, Dittman in view of Eisenberg teaches the method of claim 22. Dittman teaches the sampler preventing driving of the actuator unless certain criteria are met (column 7, lines 37-53). Eisenberg also teaches the measuring of the sampling process time, and also teaches an inactivity timer (paragraph 96) wherein a user will be alerted to the system time-out (paragraph 129). Neither Dittman nor Eisenberg teach that the actuator being driven is prevented by the sampler in the event that the sampling time duration exceeds a predetermined time limit.
In a separate endeavor, Gephart teaches a method of sample acquisition and testing that also relates to integrity of recordkeeping for the sample collection and testing process. Gephart teaches a method of identifying a subject (paragraph 28, “information which may be scanned in includes patient identification information”) acquiring a sample from a person or animal (paragraph 2), performing an analysis on the sample (paragraph 5), and retaining patient records (paragraph 33). A test cell retrieves the sample from the patient and is placed into an instrument to perform the analysis (paragraph 29). Gephart teaches that in order to test the sample, the test cell must have its barcode scanned and inserted into the machine within a predetermined set of time (paragraph 84). Gephart also teaches that the analysis station within the instrument stays locked pending verification of subject identity from the operator (paragraph 74). Once the operator performs the necessary steps, the analysis station unlocks to accept a test capsule for a predetermined time period (paragraph 75). The operator is expected to understand that the process of subject identification and insertion of sample into the instrument is to be 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dittman in view of Eisenberg to incorporate the teachings of Gephart to provide a method of taking a sample from an item and placing the sample into a storage container wherein driving of the actuator is prevented by the sampler if sampling time duration exceeds the predetermined time limit. Doing so helps prevent intentional subversion of anti-fraud measures by ensuring that a sample or its results cannot be incorrectly associated with the wrong subject, as taught by Gephart.
Regarding claim 25, Dittman in view of Eisenberg and Gephart teach the method of claim 24. Dittman also teaches the user restarting the sampling process in order to reactivate a locked sampler, starting with the process of subject identification (column 11, lines 18-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791